

Exhibit 10.6


FIRST AMENDMENT TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




This FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
"Amendment") is entered into as of the 17th day of April, 2018 (the “Effective
Date”), by and between Wynn Resorts, Limited (“Employer”) and Kim Sinatra
(“Employee”). Capitalized terms that are not defined herein shall have the
meanings ascribed to them in the Agreement (as defined below).


RECITALS


WHEREAS, Employer and Employee have entered into that certain Amended and
Restated Employment Agreement, effective as of November 4, 2016 (the
"Agreement"); and
WHEREAS, Employer is willing and Employee desires to modify certain terms and
conditions to the Agreement as more fully set forth herein;
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Amendment, the parties hereto agree as follows:
1.Amendments.
a.    Employer and Employee hereby agree to amend Section 1(d) of the Agreement
in its entirety to read as follows:


(d)    “Change of Control” means the occurrence, after the Effective Date, of
any of the following events:


(i)    any "Person" or "Group" (as such terms are defined in Section 13(d) of
the Securities Exchange Act of 1934 (the "Exchange Act") and the rules and
regulations promulgated thereunder) is or becomes the "Beneficial Owner" (within
the meaning of Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Wynn Resorts, Limited (“WRL”), or of any entity
resulting from a merger or consolidation involving WRL, representing more than
fifty percent (50%) of the combined voting power of the then outstanding
securities of WRL or such entity;


(ii)    the individuals who, as of the Effective Date, are members of WRL’s
Board of Directors (the "Existing Directors") cease, for any reason, to
constitute more than fifty percent (50%) of the number of authorized directors
of WRL as determined in the manner prescribed in WRL’s Articles of Incorporation
and Bylaws; provided, however, that if the election, or nomination for election,
by WRL's stockholders of any new director was approved by a vote of at least
fifty percent (50%) of the Existing Directors, such new director shall be
considered


 
1
 




--------------------------------------------------------------------------------




an Existing Director; provided further, however, that no individual shall be
considered an Existing Director if such individual initially assumed office as a
result of either an actual or threatened "Election Contest" (as described in
Rule 14a-11 promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies by or on behalf of anyone other than the Board (a "Proxy
Contest"), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or


(iii)    the consummation of (x) a merger, consolidation or reorganization to
which WRL is a party, whether or not WRL is the Person surviving or resulting
therefrom, or (y) a sale, assignment, lease, conveyance or other disposition of
all or substantially all of the assets of Employer or WRL, in one transaction or
a series of related transactions, to any Person other than WRL or an Affiliate,
where any such transaction or series of related transactions as is referred to
in clause (x) or clause (y) above in this subparagraph (iii) (singly or
collectively, a "Transaction") does not otherwise result in a "Change in
Control" pursuant to subparagraph (i) of this definition of "Change in Control";
provided, however, that no such Transaction shall constitute a "Change in
Control" under this subparagraph (iii) if the Persons who were the members or
stockholders of Employer or WRL immediately before the consummation of such
Transaction are the Beneficial Owners, immediately following the consummation of
such Transaction, of fifty percent (50%) or more of the combined voting power of
the then outstanding membership interests or voting securities of the Person
surviving or resulting from any merger, consolidation or reorganization referred
to in clause (x) above in this subparagraph (iii) or the Person to whom the
assets of Employer or WRL are sold, assigned, leased, conveyed or disposed of in
any transaction or series of related transactions referred in clause (y) above
in this subparagraph (iii), in substantially the same proportions in which such
Beneficial Owners held membership interests or voting stock in Employer or WRL
immediately before such Transaction.


b.    Employer and Employee hereby agree to amend Section 1(k) of the Agreement
in its entirety to read as follows


(k)    “Separation Payment” means a lump sum equal to (A) Employee’s Base Salary
for the remainder of the Term (but not less than 12 months) (as defined in
Subparagraph 7(a) of this Agreement), plus (B) the bonus that was paid to
Employee under Subparagraph 7(b) for the preceding bonus period, projected over
the remainder of the Term (but not less than the preceding bonus that was paid),
plus (C) any accrued but unpaid vacation pay.


c.    Employer and Employee hereby agree to amend Section 6(b)(ii) of the
Agreement in its entirety to read as follows:


(ii)    In addition to the provisions set forth in Section 6(b)(i) above, in the
event of a termination of this Agreement pursuant to Section 6(a)(v) or 6(a)


 
2
 




--------------------------------------------------------------------------------




(vi), prior to the final vesting date, a pro-rated portion of the stock award
granted to Employee pursuant to Section 7(d) below equal to the number of full
calendar months elapsed between the grant date and the date of such termination
of employment divided by the number of full calendar months between the grant
date and the final vesting date shall vest, less those shares that have already
vested or have been forfeited, and become payable within 30 days following such
termination of employment.


d.    Employer and Employee hereby agree to amend Section 6(b)(iii) of the
Agreement in its entirety to read as follows:


(iii)    In addition to the provisions set forth in Section 6(b)(i) above, in
the event of a termination of this Agreement pursuant to Section 6(a)(vii), any
unvested shares of restricted stock of Wynn Resorts, Limited granted to Employee
pursuant to Section 7(d) below shall immediately vest upon the termination date.


e.    Employer and Employee hereby agree to amend Section 7(d) of the Agreement
in its entirety to read as follows:


(d)    Equity Grant. Employee was granted 100,000 shares of restricted stock of
Wynn Resorts, Limited common stock pursuant to the Wynn Resorts, Limited 2014
Omnibus Incentive Plan. Employee and Employer entered into a separate restricted
stock agreement, dated February 28, 2017, and amended on April 17, 2018,
incorporating the terms and conditions of the grant, including the grant date,
vesting schedule, and termination provisions.


f.    Employer and Employee hereby agree that Exhibit 1 to the Agreement is
hereby removed in its entirety.




2.Other Provisions of Agreement. The parties acknowledge that the Agreement is
being modified only as stated herein, and agree that nothing else in the
Agreement shall be affected by this Amendment.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and effective as of the date first written above.


WYNN RESORTS, LIMITED    EMPLOYEE




/s/ Matt Maddox______________ /s/ Kim Sinatra______________
Matt Maddox, Chief Executive Officer    Kim Sinatra



 
3
 


